Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 1 of 36 PageID 548




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


    ALBERT JASON CARTER,

             Petitioner,

    v.                                              Case No. 3:18-cv-888-TJC-PDB

    SECRETARY, FLORIDA
    DEPARTMENT OF CORRECTIONS,
    et al.,

            Respondents.
    ________________________________

                                        ORDER
    I.    Status

          Petitioner, Albert Jason Carter, an inmate of the Florida penal system,

    initiated this action by filing a pro se Petition Under 28 U.S.C. § 2254 for Writ

    of Habeas Corpus by a Person in State Custody. Doc. 1. Petitioner challenges

    four state court (Duval County, Florida) judgments rendered in: State v. Carter,

    2009-CF-15483; 2009-CF-15529; 2009-CF-16025; and 2010-CF-1910. Id. at 1.

    Petitioner is serving a cumulative twenty-year term of incarceration.

    Respondents filed a Response raising one argument – that the Petition is due

    to be dismissed with prejudice because it is untimely filed. See generally Doc. 8
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 2 of 36 PageID 549




    (Resp.).1 Petitioner replied asserting that the Petition is timely filed. See Doc.

    10. This case is ripe for review.

    II.   One-Year Limitations Period

          The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

    amended 28 U.S.C. § 2244 by adding a one-year period of limitation, which

    generally runs from “the date on which the judgment became final by the

    conclusion of direct review or the expiration of the time for seeking such review.”

    28 U.S.C. § 2244(d). The section further provides, “The time during which a

    properly filed application for State post-conviction or other collateral review

    with respect to the pertinent judgment or claim is pending shall not be counted

    toward any period of limitation under this subsection.” Id.

          On January 27, 2010, Petitioner entered an open plea of guilty to

    possession of a controlled substance (2009-CF-15483), grand theft (2009-CF-

    15529), and burglary (2009-CF-16025). Resp. Exs. A3, B3, C3. On March 30,

    2010, Petitioner entered an open plea of guilty to burglary and grand theft

    (2010-CF-1910). Resp. Exs. D3-D4. And on May 16, 2011, he entered an open

    plea of guilty to perjury in an official proceeding (2009-CF-16025). Resp. Exs.

    C5-C6. On May 20, 2011, the trial court sentenced Petitioner to a five-year term

    of incarceration in 2009-CF-15483; a five-year term in 2009-CF-15529; a fifteen-



          1 Attached to the Response are several exhibits. The Court cites the exhibits as
    “Resp. Ex.”

                                              2
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 3 of 36 PageID 550




    year term for the burglary conviction and a consecutive five-year term for the

    perjury conviction in 2009-CF-16025; and a fifteen-year term for the burglary

    conviction and a five-year term for the grand theft conviction in 2010-CF-1910.

    Resp. Exs. A4, B4, C6, D4. Petitioner did not seek a direct appeal of any

    judgment of conviction, and thus his judgments and sentences became final

    upon the expiration of the time to file a notice of appeal, Monday, June 20,

    2011.2 See Fla. R. App. P. 9.140(b)(3). Petitioner’s one-year statute of limitations

    for each state court judgment started the next day, June 21, 2011.

          Following the June 21, 2011, one-year start date, the procedural history

    of each case gets complicated, and for the sake of brevity, the Court merely

    summarizes the relevant filings in each state court docket.3 On day forty-one of




          2 The thirtieth day fell on a Sunday, June 19, 2011, so Petitioner had until the
    following Monday, June 20, 2011, to file a notice of appeal.

          3   The captions of Petitioner’s pro se state postconviction motions appear to list
    all four of his state court cases; however, not every motion appears on each state court
    docket. Also, the captions of the trial court’s orders disposing of each postconviction
    motion appear to list all four of Petitioner’s state court cases, and every order appears
    on each state court docket regardless of a particular motion’s presence on that docket.
    These discrepancies raise questions about whether those motions not appearing on all
    dockets were “properly filed” for tolling purposes. Nevertheless, because the parties do
    not make such arguments, the Court need not decide that issue; and for purposes of
    this Order, the Court takes judicial notice of Petitioner’s state court dockets when
    discussing timeliness. See Fed. R. Evid. 201(b)(2) (a court may “judicially notice a fact
    that is not subject to reasonable dispute because it . . . can be accurately and readily
    determined from sources whose accuracy cannot be reasonably questioned”); Paez v.
    Sec’y, Fla. Dep’t of Corr., 947 F.3d 649 (11th Cir. 2020) (“State court records of an
    inmate’s postconviction proceedings generally satisfy” the standard for judicial
    notice.).

                                               3
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 4 of 36 PageID 551




    Petitioner’s one-year in 2009-CF-15529, 2009-CF-15483, and 2009-CF-16025,

    Petitioner’s statute of limitations was tolled on August 1, 2011, when Petitioner

    filed a pro se Florida Rule of Criminal Procedure 3.850 motion. 4 See Carter,

    2009-CF-15529, 2009-CF-15483, 2009-CF-16025. The trial court granted

    Petitioner’s motion to dismiss his August 1, 2011, Rule 3.850 motion without

    prejudice on March 12, 2012. Resp. Ex. G1 at 16-17. Thus, in 2009-CF-15529,

    2009-CF-15483, 2009-CF-16025, Petitioner’s one-year resumed the next day,

    March 13, 2012.

          According to each state court docket, on day 106 of his one-year in 2009-

    CF-15529 and 2009-CF-16025, Petitioner’s limitations period was tolled on May

    17, 2012, when Petitioner filed another Rule 3.850 motion in those cases. 5 See

    Carter, 2009-CF-15529, 2009-CF-16025. Having not been tolled by the May 17,

    2012, Rule 3.850 motion, the limitations period in 2009-CF-15483 was then

    tolled on day 133 when Petitioner filed another Rule 3.850 motion on June 13,

    2012. See Carter, 2009-CF-15483. Petitioner also filed the June 13, 2012,

    motion in 2010-CF-1910, which having been the first postconviction motion

    appearing on the state court docket in that case, was day 358 of the case’s one-

    year. See Carter, 2010-CF-1910.


          4 Petitioner’s August 1, 2011, Rule 3.850 motion does not appear on the state
    court docket for 2010-CF-1910.
          5 Neither party mentions this May 17, 2012, motion in their briefs, and this
    motion does not appear on the state court dockets for 2009-CF-15483 or 2010-CF-1910.

                                             4
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 5 of 36 PageID 552




          Then, in each of the four cases, on May 17, 2013, Petitioner filed a generic

    motion to dismiss all prior Rule 3.850 motions and simultaneously filed an

    amended Rule 3.850 motion. Resp. Ex. G1 at 30-35. In the same order, the trial

    court granted Petitioner’s motion to dismiss and summarily denied the May 17,

    2013, amended Rule 3.850 motion. Resp. Ex. I. Petitioner appealed, and the

    First District Court of Appeal issued its mandate affirming the trial court’s

    summary denial on November 30, 2015. Resp. Ex. J. Petitioner’s one-year

    resumed in all cases the next day, December 1, 2015. Seven days later, on

    December 8, 2015, Petitioner’s one-year expired in 2010-CF-1910.

          On day 297 in 2009-CF-15529 and 2009-CF-16025, and day 324 in 2009-

    CF-15483, Petitioner tolled his one-year by filing a Florida Rule of Criminal

    Procedure 3.800(a) motion on June 9, 2016. Resp. Ex. L. While his Rule 3.800(a)

    proceedings were pending, Petitioner, with the trial court’s permission, filed his

    second amended Rule 3.850 motion in each case. Resp. Ex. G1 at 55-83.

    Petitioner’s Rule 3.800(a) proceedings concluded through the First DCA’s

    November 9, 2017, mandate, Resp. Ex. M; and his second amended Rule 3.850

    proceedings concluded through the First DCA’s June 4, 2018, mandate, Resp.

    Ex. H. Petitioner’s one-year in 2009-CF-15529, 2009-CF-15483, and 2009-CF-

    16025 resumed the next day, June 5, 2018. On July 17, 2018, day 366, one day

    after the expiration of his one-year in 2009-CF-15483, and day 339 of his one-




                                            5
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 6 of 36 PageID 553




    year in 2009-CF-15529 and 2009-CF-16025, Petitioner initiated this action. See

    Doc. 1.

          Respondents make a blanket argument that Petitioner initiated this

    action one day after the expiration of his federal statute of limitations. See

    generally Resp. In support of that assertion, Respondents appear to only outline

    the docket history for 2009-CF-15483. But contrary to Respondents’ summary,

    a thorough review of Petitioner’s state court dockets shows the procedural

    history of Petitioner’s collateral filings in each case cannot be considered in

    concert. In his Reply, Petitioner also seems to overlook the differences in his

    collateral filings for each case, and simply argues the Petition is timely filed

    because he is entitled to the additional ninety-day period for filing a petition for

    writ of certiorari with the United States Supreme Court following the expiration

    of time to seek a direct appeal with the First DCA. See Doc. 10 at 3. However,

    because Petitioner failed to seek a direct appeal in any case, he is not entitled

    to that ninety-day period. See Close v. United States, 336 F.3d 1283, 1285 (11th

    Cir. 2003) (“According to rules of the Supreme Court, a petition for certiorari

    must be filed within 90 days of the appellate court’s entry of judgment on the

    appeal or, if a motion for rehearing is timely filed, within 90 days of the

    appellate court’s denial of that motion.” (emphasis added)).

          That said, despite the parties’ miscalculation and Respondents’ decision

    to limit their Response to a timeliness argument, the Court, in its discretion,

                                             6
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 7 of 36 PageID 554




    finds the administration of justice is better served by reaching the merits of the

    Petition. See Day v. McDonough, 547 U.S. 198, 199 (2006) (noting that a statute

    of limitations defense is not jurisdictional and holding “a district court has

    discretion to decide whether the administration of justice is better served by

    dismissing the case on statute of limitations grounds or by reaching the merits

    of the petition”). While the Court could have ordered Respondents to file a

    supplemental response on the merits, there is “no dispositive difference between

    that route, and the one taken here.” Id. at 209; see also Fontenot v. Crow, 4

    F.4th 982, 1058 (10th Cir. 2021) (holding that despite the state’s procedural

    motion to dismiss, Rules 4 and 5 of the Rules Governing Section 2254 Cases

    indicate that a district court is entitled to rule on the merits of a petition after

    giving the state an open-ended chance for response). Further, Petitioner fully

    exhausted his claims in state court, and he analyzes the deferential standard

    set forth in AEDPA when presenting his claims in the Petition; therefore,

    Petitioner will not be prejudiced by the Court’s deferential review. See Doc. 1.

    As such, the Court addresses the claims raised in the Petition. See, e.g., Scott

    v. Sec’y, Dep’t of Corr., 8:15-cv-1290-T-36MAP, 2018 WL 1519046, at *4 n.1

    (M.D. Fla. Mar. 28, 2018) (addressing § 2254 habeas petition on the merits

    because the respondents agreed the petition was untimely with respect to the

    conviction on one of the petitioner’s state court cases but was timely with

    respect to the petitioner’s conviction in a second state court case).

                                             7
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 8 of 36 PageID 555




    III.   Governing Legal Principles

           A. Standard Under AEDPA

           AEDPA governs a state prisoner’s federal habeas corpus petition. See

    Ledford v. Warden, Ga. Diagnostic & Classification Prison, 818 F.3d 600, 642

    (11th Cir. 2016), cert. denied, 137 S. Ct. 1432 (2017). “‘The purpose of AEDPA

    is to ensure that federal habeas relief functions as a guard against extreme

    malfunctions in the state criminal justice systems, and not as a means of error

    correction.’” Id. (quoting Greene v. Fisher, 565 U.S. 34, 38 (2011)).

           The first task of the federal habeas court is to identify the last state court

    decision, if any, that adjudicated the petitioner’s claims on the merits. See

    Marshall v. Sec’y Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The

    state court need not issue an opinion explaining its rationale for the state court’s

    decision to qualify as an adjudication on the merits. See Harrington v. Richter,

    562 U.S. 86, 100 (2011). Where the state court’s adjudication on the merits is

    unaccompanied by an explanation,

                 the federal court should “look through” the unexplained
                 decision to the last related state-court decision that
                 does provide a relevant rationale. It should then
                 presume that the unexplained decision adopted the
                 same reasoning. But the State may rebut the
                 presumption by showing that the unexplained
                 affirmance relied or most likely did rely on different
                 grounds than the lower state court’s decision, such as
                 alternative grounds for affirmance that were briefed or
                 argued to the state supreme court or obvious in the
                 record it reviewed.

                                              8
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 9 of 36 PageID 556




    Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

          When a state court has adjudicated a petitioner’s claims on the merits, a

    federal court cannot grant habeas relief unless the state court’s adjudication of

    the claim was “contrary to, or involved an unreasonable application of, clearly

    established Federal law, as determined by the Supreme Court of the United

    States,” or “was based on an unreasonable determination of the facts in light of

    the evidence presented in the State court proceeding,” 28 U.S.C. § 2254(d)(1),

    (2). A state court’s factual findings are “presumed to be correct” unless rebutted

    “by clear and convincing evidence.” Id. § 2254(e)(1).

                AEDPA “imposes a highly deferential standard for
                evaluating state court rulings” and “demands that
                state-court decisions be given the benefit of the doubt.”
                Renico v. Lett, 559 U.S. 766, 773 (2010) (internal
                quotation marks omitted). “A state court’s
                determination that a claim lacks merit precludes
                federal habeas relief so long as fairminded jurists could
                disagree on the correctness of the state court’s
                decision.” Harrington v. Richter, 562 U.S. 86, 101
                (2011) (internal quotation marks omitted). “It bears
                repeating that even a strong case for relief does not
                mean the state court’s contrary conclusion was
                unreasonable.” Id. [at 102] (citing Lockyer v. Andrade,
                538 U.S. 63, 75 (2003)). The Supreme Court has
                repeatedly instructed lower federal courts that an
                unreasonable application of law requires more than
                mere error or even clear error. See, e.g., Mitchell v.
                Esparza, 540 U.S. 12, 18 (2003); Lockyer, 538 U.S. at
                75 (“The gloss of clear error fails to give proper
                deference to state courts by conflating error (even clear
                error) with unreasonableness.”); Williams v. Taylor,
                529 U.S. 362, 410 (2000) (“[A]n unreasonable

                                            9
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 10 of 36 PageID 557




                application of federal law is different from an incorrect
                application of federal law.”).

    Bishop v. Warden, GDCP, 726 F.3d 1243, 1253-54 (11th Cir. 2013) (internal

    citations modified).

          B. Ineffective Assistance of Counsel

          “The Sixth Amendment guarantees criminal defendants effective

    assistance of counsel. That right is denied when a defense counsel’s

    performance falls below an objective standard of reasonableness and thereby

    prejudices the defense.” Yarborough v. Gentry, 540 U.S. 1, 5 (2003) (per curiam)

    (citing Wiggins v. Smith, 539 U.S. 510, 521 (2003), and Strickland v.

    Washington, 466 U.S. 668, 687 (1984)). To establish ineffective assistance, a

    person must show that: (1) counsel’s performance was outside the wide range of

    reasonable, professional assistance; and (2) counsel’s deficient performance

    prejudiced the challenger in that there is a reasonable probability that the

    outcome of the proceeding would have been different absent counsel’s deficient

    performance. Strickland, 466 U.S. at 687.

          The two-part Strickland test applies to challenges to the validity of guilty

    pleas based on ineffective assistance of counsel. Hill v. Lockhart, 474 U.S. 52,

    58 (1985). The petitioner must still demonstrate that counsel’s performance was

    deficient. See id. at 56-59; Lynch v. Sec’y Fla. Dept. of Corr., 776 F.3d 1209,

    1218 (11th Cir. 2015). To establish prejudice, however, the petitioner “must



                                           10
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 11 of 36 PageID 558




    show that there is a reasonable probability that, but for counsel’s errors, he

    would not have pleaded guilty and would have insisted on going to trial.”

    Hill,474 U.S. at 59 (footnote omitted); Lynch, 776 F.3d at 1218.

          There is no “iron-clad rule requiring a court to tackle one prong of the

    Strickland test before the other.” Ward v. Hall, 592 F.3d 1144, 1163 (11th Cir.

    2010). Since both prongs of the two-part Strickland test must be satisfied to

    show a Sixth Amendment violation, “a court need not address the performance

    prong if the petitioner cannot meet the prejudice prong, and vice-versa.” Id.

    (citing Holladay v. Haley, 209 F.3d 1243, 1248 (11th Cir. 2000)). As stated in

    Strickland: “If it is easier to dispose of an ineffectiveness claim on the ground of

    lack of sufficient prejudice, which we expect will often be so, that course should

    be followed.” 466 U.S. at 697.

          Further, “[t]he question is not whether a federal court believes the state

    court’s determination under the Strickland standard was incorrect but whether

    that determination was unreasonable - a substantially higher threshold.”

    Knowles v. Mirzayance, 556 U.S. 111, 123 (2009) (quotation marks omitted). If

    there is “any reasonable argument that counsel satisfied Strickland’s

    deferential standard,” then a federal court may not disturb a state-court

    decision denying the claim. Richter, 562 U.S. at 105. As such, “[s]urmounting

    Strickland’s high bar is never an easy task.” Padilla v. Kentucky, 559 U.S. 356,

    371 (2010). “Reviewing courts apply a ‘strong presumption’ that counsel’s

                                            11
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 12 of 36 PageID 559




    representation was ‘within the wide range of reasonable professional

    assistance.’” Daniel v. Comm’r, Ala. Dep’t of Corr., 822 F.3d 1248, 1262 (11th

    Cir. 2016) (quoting Strickland, 466 U.S. at 689). “When this presumption is

    combined with § 2254(d), the result is double deference to the state court ruling

    on counsel’s performance.” Id. (citing Richter, 562 U.S. at 105); see also Evans

    v. Sec’y, Dep’t of Corr., 703 F.3d 1316, 1333-35 (11th Cir. 2013) (en banc)

    (Jordan, J., concurring); Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th Cir.

    2004).

    IV.   The Petition

          Petitioner raises five Grounds premised on allegations of ineffective

    assistance of counsel, in which Petitioner challenges the voluntariness of his

    pleas and the factual basis supporting his pleas. See generally Doc. 1. To begin,

    the Court notes that Petitioner’s pleas waive many federal constitutional rights,

    including the right to a jury trial, the right to a speedy trial, and the right to

    require the state to prove the crime beyond a reasonable doubt. Tollett v.

    Henderson, 411 U.S. 258, 267 (1973) (“When a criminal defendant has solemnly

    admitted in open court that he is in fact guilty of the offense with which he is

    charged, he may not thereafter raise independent claims relating to the

    deprivation of constitutional rights that occurred prior to the entry of the guilty

    plea.”); Tiemens v. United States, 724 F.2d 928, 929 (11th Cir. 1984) (“[A] guilty

    plea waives all nonjurisdictional defects occurring prior to the time of the plea,

                                            12
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 13 of 36 PageID 560




    including violations of the defendant’s rights to a speedy trial and due

    process.”).

          Further, Petitioner’s solemn declarations during his plea colloquies carry

    a strong presumption of truth. Blackledge v. Allison, 431 U.S. 63, 74 (1977); see

    also Winthrop-Redin v. United States, 767 F.3d 1210, 1217 (11th Cir. 2014)

    (stating that a defendant who makes statements under oath at a plea colloquy

    bears a heavy burden to show his statements were false). Thus, Petitioner’s

    representations at the plea hearings “constitute a formidable barrier in any

    subsequent collateral proceedings.” Id. at 73-74; see also Stano v. Dugger, 921

    F.2d 1125, 1152 (11th Cir. 1991) (recognizing that the record of the plea

    proceedings may contradict any subsequent claim that counsel’s representation

    was deficient). Considering the difficult barrier Petitioner must overcome, the

    Court considers each of Petitioner’s Grounds in turn below. In doing so, the

    Court finds that Petitioner’s “subsequent presentation of conclusory allegations

    unsupported by specifics [are] subject to summary dismissal, as are contentions

    that in the face of the record are wholly incredible.” Allison, 431 U.S. at 74.

          A. Ground One

          Petitioner argues that his trial counsel was ineffective for advising him

    to enter an open plea of guilty to burglary in 2009-CF-16025. Doc. 1 at 4.

    According to Petitioner, before his plea, he advised counsel that he did not enter

    the store, nor was he on the property during the burglary, but was instead

                                            13
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 14 of 36 PageID 561




    merely sitting in his vehicle serving as a “lookout” for others who were

    committing the crime. Id. But despite his lack of participation, he alleges that

    his trial counsel advised him to enter the open plea even though his actions did

    not meet the elements of burglary. Id. at 4-5.

          Petitioner raised this claim in his second amended Rule 3.850 motion.

    Resp. Ex. G1 at 56-60. The trial court summarily denied the claim, finding the

    following:

                        Defendant argues he informed counsel there was
                 no evidence indicating Defendant had entered the
                 structure or property of Pantry, Inc. nor was there
                 evidence showing Defendant had damaged the
                 structure or property as alleged in the information.
                 However, counsel told him that it was in his best
                 interest to enter a plea, because there was no available
                 defense. Defendant further argues counsel should have
                 objected when the Court found a factual basis for the
                 plea, because there was no evidence, testimony, proffer
                 of evidence, statements, or reference to the record to
                 sufficiently satisfy the dictates of Florida Rule of
                 Criminal Procedure 3.172(a).

                        The record reflects in case 2009-CF-16025,
                 Defendant admitted to police he participated in the
                 burglary by being a look-out while a co-defendant
                 actually burglarized the store. While Defendant may
                 not have actually entered the store, his participation in
                 aiding his co-defendant that did enter the store
                 sufficiently establishes the elements of burglary for
                 Defendant pursuant to the principal theory. See §
                 777.011, Fla. Stat. (“Whoever commits any criminal
                 offense against the state, whether felony or
                 misdemeanor, or aids, abets, counsels, hires, or
                 otherwise procures such offense to be committed, and
                 such offense is committed or is attempted to be

                                            14
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 15 of 36 PageID 562




                committed, is a principal in the first degree and may be
                charged, convicted, and punished as such, whether he
                or she is or is not actually or constructively present at
                the commission of such offense.”). Accordingly, as a
                principal, Defendant’s proposed defense would not have
                been viable.

                       During the plea colloquies on January 27, 2010
                and March 30, 2010, Defendant acknowledged he was
                waiving his right to trial by jury and all of its attached
                rights. Defendant also testified that no one threatened
                or coerced him into entering the plea and that he was
                satisfied with his attorney. Notably, Defendant also
                admitted he was guilty of the charged crimes. The
                Court also notes Defendant could have received a
                maximum sentence of thirty years in prison on the
                burglary charges, but only received fifteen years in
                prison on those charges. Accordingly, based on the lack
                of [] viability of Defendant’s proposed defense, his
                statements to the Court, and the reduced sentence he
                received, the Court finds there is no reasonable
                probability Defendant would have rejected this plea.
                Grosvenor, 874 So. 2d at 1181-82.

                      Concerning the factual basis, “[b]efore accepting
                a plea of guilty or nolo contendere, the trial judge shall
                determine that the plea is voluntarily entered and that
                a factual basis for the plea exists.” Fla. R. Crim. P.
                3.172(a). A court may satisfy the requirements of rule
                3.172(a) by, among other things, receiving the
                statements and admissions made by a defendant, his or
                counsel, or the prosecutor. Williams v. State, 316 So. 2d
                267, 273 (Fla. 1975). Notably, failing to determine a
                factual basis for the plea does not render the plea void
                unless prejudice can be shown. Fla. R. Crim. P. 3.172(j).

                      The record reflects the State gave a factual
                statement in support of the burglary charges.
                Therefore, a proper factual basis was proffered in
                support of the plea. Williams, 316 So. 2d at 273.
                Accordingly, counsel cannot be deemed ineffective for

                                           15
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 16 of 36 PageID 563




                failing to raise a meritless argument. Hitchcock v.
                State, 991 So. 2d 337, 361 (Fla. 2008). For the above
                stated reasons, Defendant is not entitled to relief on
                Ground One.

    Resp. Ex. G1 at 87-89 (record citations omitted). Petitioner appealed, and the

    First DCA per curiam affirmed the summary denial without a written opinion.

    Resp. Ex. H. The Court addresses the claim in accordance with the deferential

    standard for federal court review of state court adjudications.

          Petitioner is challenging his conviction in 2009-CF-16025 for burglary in

    the first degree. Section 810.02(2)(c)2, Florida Statutes, provides that a person

    may be guilty of burglary “if, in the course of committing the offense, the

    offender . . . [e]nters an occupied or unoccupied dwelling or structure, and . . .

    [c]auses damage to the dwelling or structure, or property within the dwelling .

    . . in excess of $1,000.”6 Under Florida law, “[a] defendant is guilty as a principal

    if he ‘aids, abets, counsels, hires, or otherwise procures such offense to be

    committed, and such offense is committed or is attempted to be committed.’”

    Wade v. State, 156 So. 3d 1004, 1017 (Fla. 2014) (quoting § 777.011, Fla. Stat.).

    Further, “it is immaterial whether the indictment or information alleges that

    the defendant committed the crime or was merely aiding or abetting in its




          6In 2009-CF-16025, Petitioner also pled guilty to perjury stemming from a false
    statement Petitioner made under oath in an official proceeding on January 7, 2011.
    Resp. Ex. C4. Petitioner does not challenge that conviction in this action.

                                             16
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 17 of 36 PageID 564




    commission, so long as the proof establishes that he was guilty of one of the acts

    denounced by the statute.” State v. Roby, 246 So. 2d 566 (Fla. 1971).

          A review of the arrest and booking report for the 2009-CF-16025 burglary

    shows that on October 5, 2009, police responded to “an active audible alarm” at

    a convenience store located at 6003 Roosevelt Boulevard. Resp. Ex. C1 at 2.

    Upon arrival, police observed that the front door of the store had been forced

    open and the A.T.M. machine had been removed from the store. Id. The video

    surveillance showed multiple individuals breaking into the store and taking the

    A.T.M. while another individual waited outside and then subsequently helped

    load the A.T.M. into a vehicle before fleeing. Id. According to the report, this

    incident was the third burglary fitting the modus operandi of a particular

    organization of individuals. Id.

          Police later arrested Petitioner on an unrelated incident. Id. After

    acknowledging his constitutional rights, Petitioner advised police that on

    October 5, 2009, he agreed to drive up and down Roosevelt Boulevard as a

    lookout while “Brian’ hit the store with his brother” and was tasked with

    notifying Brian if police were in the area. Id. Petitioner stated that they used a

    stolen vehicle to conduct the burglary and he helped dump the vehicle

    afterwards. Id. The state then charged Petitioner with burglary under §

    810.02(2)(c)2. Resp. Ex. C2. Petitioner entered a plea of guilty to the charge,

    and in doing so advised the trial court that he was entering his plea because he

                                           17
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 18 of 36 PageID 565




    was, in fact, guilty of the burglary. Resp. Ex. E at 7. In entering his plea,

    Petitioner acknowledged, under oath, that he was waiving his right to require

    the state to prove his guilt beyond a reasonable doubt. Id. at 6. He stated that

    his attorney went over the plea form with him, answered all his questions to his

    satisfaction, and that he was satisfied with her representation. Id. at 7. The

    trial court then accepted a factual basis for the plea and found that Petitioner

    freely and voluntarily entered his plea. Id. at 8-9.

          The record evidence and Petitioner’s plea colloquy refute Petitioner’s

    claim that he did not participate in the burglary and likewise refute his

    allegations that his trial counsel was deficient in advising him to enter a guilty

    plea. Upon thorough review of the record and the applicable law, the Court finds

    that the state court’s decision to deny Petitioner’s claim was neither contrary to

    nor an unreasonable application of Strickland, and it is not based on an

    unreasonable determination of the facts considering the evidence presented to

    the state court. See 28 U.S.C. § 2254(d). This Ground is denied.

          B. Ground Two

          Petitioner asserts that his trial counsel was ineffective because she failed

    to advise Petitioner of the elements of the charged burglaries in 2009-CF-16025

    and 2010-CF-1910; failed to advise him of the available defenses to these

    charges; and failed to investigate “mitigating evidence.” Doc. 1 at 7. As alleged

    in Ground One, Petitioner maintains that he was merely the “lookout” for the

                                            18
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 19 of 36 PageID 566




    burglary in 2009-CF-16025. Id. And as to case 2010-CF-1910, Petitioner

    contends he simply drove “a ‘front end loader’ into the side of the building in

    order to create a hole in the structure,” so another individual could enter, and

    that Petitioner never entered the structure. Id. Petitioner argues that he

    advised counsel about his limited participation, and had counsel advised him

    that he did not meet the elements of the burglary offenses, he would have

    proceeded to trial. Id.

          Petitioner raised this claim in his second amended Rule 3.850 motion.

    Resp. Ex. G1 at 7-8. The trial court summarily denied the claim as follows:

                      Defendant contends counsel failed to inform him
                about the elements of burglary. Specifically, he states
                his counsel never told him Defendant would have to
                actually enter the structure with the intent to commit
                an offense therein. According to Defendant, he had
                available defenses to the burglary charges because he
                never went into the structure and had no specific intent
                to commit an offense in the structure. Had counsel
                properly informed him of the elements and these
                defenses to the charge, Defendant claims he would have
                proceeded to trial instead of entering the plea.

                      As noted above in the Court’s analysis of Ground
                One, Defendant admitted to being an accessory to his
                co-defendant’s crime in case 2009-CF-16025. Likewise,
                in case 2010-CF-01910, Defendant admitted to actively
                participating in the burglary. Therefore, pursuant to
                the principal theory, his co-defendant’s actions of
                entering the structure with the intent of taking
                property are imputed on to Defendant. Defendant’s
                theorized defense in Ground Two would therefore not
                have been viable. The non-viability of the defense,
                coupled with Defendant’s statement to the Court

                                          19
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 20 of 36 PageID 567




                during the colloquy, including admitting his guilt, and
                the sentence he received in comparison to the
                maximum sentence possible, demonstrate there is no
                reasonable probability Defendant would have foregone
                the plea to proceed to trial. Grosvenor, 874 So. 2d at
                1181-82. Accordingly, Defendant has failed to
                demonstrate deficient performance or prejudice and is
                therefore not entitled to relief on Ground Two.

    Resp. Ex. G1 at 89 (record citations omitted). Petitioner appealed, and the First

    DCA per curiam affirmed the summary denial without a written opinion. Resp.

    Ex. H. The Court addresses the claim in accordance with the deferential

    standard for federal court review of state court adjudications.

          In Ground One above, the Court discusses the evidence and factual basis

    supporting Petitioner’s plea and conviction for burglary in 2009-CF-16025, and

    it relies on that discussion here. As to 2010-CF-1910, Petitioner is challenging

    another conviction for burglary in the first degree. Resp. Exs. D2-D3. According

    to the arrest and booking report for that case, in December 2008, police were

    called to the scene of a burglary at Premier Pharmacy where they observed

    severe damage to the structure. Resp. Ex. D1. Police watched the surveillance

    video, which showed two hooded and gloved suspects. Id. One of the suspects

    drove a front-end loader into the side of the structure, creating a large hole,

    while the second suspect crawled into the hole to enter the structure. Id. The

    front-end loader was left at the scene and when police conducted a walkthrough

    of the surrounding area, they found clothing believed to have been used by one



                                           20
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 21 of 36 PageID 568




    of the suspects. Id. Police submitted the clothing for DNA testing and received

    a “DNA hit.” Id.

          In February 2010, while Petitioner was in custody on other charges, police

    questioned Petitioner about the December 2008 burglary. Id. He first denied

    involvement, but when police confronted him with the DNA evidence, Petitioner

    admitted to stealing the front-end loader and driving it through the pharmacy

    while his accomplice went inside and stole drugs. Id. The state then charged

    Petitioner with burglary, and he entered an open plea of guilty to the charge.7

    Resp. Ex. F. In entering his plea, Petitioner acknowledged, under oath, that he

    was waiving his right to require the state to prove his guilt beyond a reasonable

    doubt. Id. at 5. Petitioner also advised the trial court that he was entering his

    plea because he was, in fact, guilty of the charged offense. Id. at 6. He stated

    that his attorney went over the plea form with him, answered all his questions

    to his satisfaction, and that he was satisfied with her representation. Id. at 7.

    The trial court then accepted a factual basis for the plea and found that

    Petitioner freely and voluntarily entered his plea with full understanding of its

    nature and consequences. Id. at 8.

          The record and Petitioner’s plea colloquy refute Petitioner’s claims that

    his trial attorney failed to advise him of the facts supporting the burglaries or



          7 The state also charged Petitioner with grand theft for the taking of the front-
    end loader and Petitioner pled guilty to that charge as well.

                                              21
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 22 of 36 PageID 569




    that his alleged minimal participation would have been a valid defense. Thus,

    upon thorough review of the record and the applicable law, the Court finds that

    the state court’s decision to deny Petitioner’s claim was neither contrary to nor

    an unreasonable application of Strickland, and it is not based on an

    unreasonable determination of the facts given the evidence presented to the

    state court. See 28 U.S.C. § 2254(d). This Ground is denied.

          C. Ground Three

          Petitioner contends that his trial counsel was ineffective for advising him

    to enter an open plea of guilty to grand theft in case 2009-CF-15529. Doc. 1 at

    10. According to Petitioner, before his plea, he advised counsel that “he did not

    have anything to do with the actual taking of the pills that had been stolen, and

    did not know who was responsible for the theft.” Id. He alleges that he was

    never a suspect in the theft and the only evidence that linked him to the pills

    was that police found the pills in the bedroom Petitioner shared with his live-in

    girlfriend. Id. at 10-11.

          In ground three and ground six of his second amended Rule 3.850 motion,

    Petitioner challenged the sufficiency of his grand theft conviction in 2009-CF-

    15529. Resp. Ex. G1 at 63-67, 75-77. The trial court summarily denied the

    claims, explaining as follows:

                       Defendant asserts counsel coerced him into
                 pleading guilty to the offenses of possession of
                 clonazepam and theft, while counsel also failed to object

                                            22
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 23 of 36 PageID 570




                to an insufficient factual basis for these crimes.
                According to Defendant, there was no evidence to
                support any element of this offense, but counsel advised
                Defendant it was in his best interest to plea because
                there was no defense. He further argues counsel should
                have objected because the factual basis presented did
                not satisfy the dictates of Florida Rule of Criminal
                Procedure 3.172(a).

                      The record reflects the grand theft charge in case
                2009-CF-15529 alleged Defendant stole clonazepam
                from a truck deliver[ing] medications to a pharmacy.
                Police later raided Defendant’s home and found him to
                be in possession of the same drugs stolen from the
                pharmacy, which form the basis of his possession of a
                controlled substance charge in case 2009-CF-15483.
                Accordingly, the arrest and booking reports for each of
                these cases, indicate Defendant had stolen goods in his
                possession. While he told police he bought them off the
                street from some other man, he was unable to provide
                a name or even the race of this other man.

                       The Court notes “[p]roof of possession by an
                accused of property recently stolen by means of a
                burglary, unless satisfactorily explained, may justify a
                conviction of burglary if the circumstances of the
                burglary and of the possession of the stolen property
                convince [a jury] beyond a reasonable doubt that the
                defendant committed the burglary.” Fla. Std. Jury
                Instr. (Crim.) 13.1. As stated above, Defendant was in
                possession of the exact pills stolen from the pharmacy
                and he could not satisfactorily explain his possession of
                the pills to police at the time of his arrest. The Court
                finds Defendant’s defense would not have been viable
                based on these facts. The non-viability of the defense,
                coupled with Defendant’s statement to the Court
                during the colloquy, including admitting his guilt, and
                the sentence he received in comparison to the
                maximum sentence possible, demonstrate there is no
                reasonable probability Defendant would have foregone



                                           23
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 24 of 36 PageID 571




                the plea to proceed to trial. Grosvenor, 874 So. 2d at
                1181-82.

                       The record reflects the State gave a factual
                statement in support of these charges. Therefore, a
                proper factual basis was proffered in support of the
                plea. Williams, 316 So. 2d at 273. Accordingly, counsel
                cannot be deemed ineffective for failing to raise a
                meritless argument. Hitchcock, 991 So. 2d at 361 (Fla.
                2008). For the above stated reasons, Defendant is not
                entitled to relief on Ground Three.

                ....

                      Defendant contends counsel coerced him into
                pleading guilty to the offenses of possession and theft
                of clonazepam. According to Defendant, there was no
                evidence to support any element of this offense, but
                counsel advised Defendant it was in his best interest to
                plea because there was no defense. Defendant further
                contends counsel failed to inform him that a lack of
                intent was an available defense.

                       To the extent Defendant realleges allegations
                previously raised in Ground Three, the Court hereby
                denies those arguments based on its analysis of Ground
                Three above. Regarding Defendant’s argument counsel
                failed to inform him specific intent was an element of
                grand theft, Defendant admitted his guilt as to both the
                grand theft charge and the possession charge.
                Therefore, as the basis of this claim is that Defendant
                lied under oath, he is not entitled to relief on this claim.
                Polk, 56 So. 3d at 808; see also Rivero v. State, 121 So.
                3d 1175, 1178 (Fla. 3d DCA 2013) (holding “[b]ecause
                the defendant in the instant case clearly stated under
                oath during his plea colloquy that he was satisfied with
                the services of his attorney, he was not being pressured
                or coerced to accept the State’s offered plea, and he was
                pleading guilty because he was guilty and for no other
                reason, he cannot now claim that his plea was the
                product of coercion.”). Moreover, based on his

                                            24
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 25 of 36 PageID 572




                statements under oath, the lenient sentence he
                received, and the fact he was found in possession of
                stolen property and was unable to properly explain it,
                the Court finds there is no reasonable probability
                Defendant would have foregone his plea agreement and
                proceeded to trial. Grosvenor, 874 So. 2d at 1181-82.
                For these reasons, Ground Six is without merit.

    Resp. Ex. G1 at 90-91, 93-94. Petitioner appealed, and the First DCA per curiam

    affirmed the summary denial without a written opinion. Resp. Ex. H. The Court

    addresses the claim in accordance with the deferential standard for federal

    court review of state court adjudications.

          The record shows that on November 13, 2009, police responded to a grand

    theft at Panama Pharmacy. Resp. Ex. B1. When they arrived, an employee of

    Delivery Specialists advised police that she had pulled her delivery truck to the

    back of the pharmacy and began unloading several storage bins from the truck

    when an unknown individual ran up and grabbed three of the bins, some of

    which contained controlled medication. Id. The individual ran back to a truck

    and threw the bins in the back before jumping in the passenger seat and fleeing

    the parking lot. Id. That same day, another officer was dispatched in response

    to a stolen vehicle. Id. That officer recovered one of the bins from the stolen

    vehicle, but the other bins containing the controlled medications were not

    located at that time. Id.

          On November 30, 2009, police arrived at Petitioner’s home, which he

    shared with his live-in girlfriend, to investigate a burglary. Resp. Ex. A1.

                                           25
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 26 of 36 PageID 573




    Petitioner agreed to a search of his room, during which police found, inter alia,

    500 1mg Clonazepam pills and 100 2mg Clonazepam pills. Id. Police confirmed

    the Clonazepam found in Petitioner’s home were the same pills taken during

    the November 23, 2009, theft. Id. Petitioner was arrested and when questioned

    by police, Petitioner advised that he bought the pills “from some guy a few

    weeks ago.” Id. When police asked “‘from whom’ he began to stutter and got

    tongue tied. He would not provide a name or race and stated ‘some dude a few

    weeks ago, I don’t know him.’” Resp. Ex. B1. The state then charged Petitioner

    with grand theft in the third degree under § 812.014(2)(c), Florida Statutes, in

    2009-CF-15529.8 Resp. Ex. B2. The Information provided that Petitioner “did

    knowingly obtain or use or endeavor to obtain or use Clonazepam pills, the

    value of $300 or more but less that $20,000, the property of Delivery Specialists,

    with intent to either temporarily or permanently deprive Delivery Specialists

    of a right to the property or benefit therefrom.” Id.

          Petitioner then entered an open plea of guilty to the grand theft charge.

    Resp. Ex. E. During his colloquy, Petitioner acknowledged, under oath, that by

    entering his plea, he was waiving his right to have the state prove beyond a

    reasonable doubt that he committed the offense. Id. at 6. He advised the trial

    court that no one threatened, coerced, or promised him anything in exchange



          8The state charged Petitioner with possession of the Clonazepam in 2009-CF-
    15483. Resp. Ex. A2.

                                            26
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 27 of 36 PageID 574




    for his plea, and that he was, in fact, guilty of committing the offense. Id. at 6-

    7. He attested that his attorney advised him of the nature of the offense and

    that he was satisfied with her representation. Id. at 7. The trial court then

    acknowledged that a factual basis existed for the plea and found that Petitioner

    voluntarily and freely entered his plea with full knowledge of its consequences.

    Id. at 8-9.

          Petitioner’s sworn statements at his plea hearing and the circumstantial

    evidence supporting his plea refute Petitioner’s claims that his guilty plea was

    involuntary and that his attorney misadvised him about the factual basis

    supporting his plea and the consequences of his decision. By admitting under

    oath that he committed this grand theft, Petitioner waived any potential

    defense for which he discussed with counsel before he entered that guilty plea.9

    Thus, upon thorough review of the record and the applicable law, the Court

    finds that the state court’s decision to deny Petitioner’s claim was neither

    contrary to nor an unreasonable application of Strickland, and it is not based

    on an unreasonable determination of the facts considering the evidence

    presented to the state court. See 28 U.S.C. § 2254(d). This Ground is denied.




          9 Petitioner’s allegation that he bought the controlled medication from an
    unknown individual is also contradicted by the sworn statements Petitioner made in
    ground four of his second amended Rule 3.850 motion, in which he alleged the
    medication belonged to his then live-in girlfriend and he knew nothing about the
    medication before police arrived to search his home. Resp. Ex. G1 at 68-70, 91-92.

                                            27
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 28 of 36 PageID 575




          D. Ground Four

          Petitioner argues that his trial counsel(s) were ineffective for failing to

    file a motion to withdraw his guilty pleas. Doc. 1 at 14-16. According to

    Petitioner, before pleading guilty, he entered an agreement with the state that

    he would provide a statement about the true perpetrators of the crimes and

    enter a guilty plea to the charges in exchange for his release from custody and

    the state’s promise that it would request a lenient sentence. Id. He claims that

    per the alleged agreement, Petitioner pled guilty on January 27, 2010, but was

    not released from custody as promised. Id. He contends that police then charged

    him with another crime, and “believing that the prosecutor was still willing to

    uphold his end of the deal,” Petitioner plead guilty to the new charge. Id.

    Petitioner asserts that after his second plea hearing, he “was then informed

    that the prosecution was no longer willing to honor the deal they had entered

    into.” Id. As such, Petitioner advised his counsel that he wanted to withdraw

    all his guilty pleas, but “[c]ounsel simply refused to file the motion(s).” Id.

    Petitioner claims that when a new attorney was assigned to his cases, Petitioner

    asked that attorney to withdraw his pleas, but he also refused.

          Petitioner raised this claim in his second amended Rule 3.850 motion.

    Resp. Ex. G1 at 71-74. The trial court summarily denied the claim as follows:

                       Defendant avers counsel was ineffective for
                failing to file a motion to withdraw his plea after the
                State breached their agreement. According to

                                           28
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 29 of 36 PageID 576




                Defendant, he and the prosecutor worked out an
                agreement whereby Defendant would give a statement
                against his co-defendant and the prosecutor would
                release Defendant on his own recognizance and
                recommend a lenient sentence. Based on this alleged
                agreement, Defendant entered the guilty pleas.
                However, Defendant was never released on his own
                recognizance nor did the State recommend a lenient
                sentence, at which point Defendant asked counsel to
                withdraw his plea. Counsel did not move to withdraw
                Defendant’s pleas though.

                       Defendant’s claim is refuted by the record as
                Defendant, under oath, acknowledged to the Court that
                no one had coerced or promised him anything in
                exchange for entering his open pleas. Moreover, by
                entering an open plea, Defendant did not have a
                negotiated sentence. A fact the Court informed
                Defendant about [] while also instructing him on the
                maximum penalties he faced. Defendant is estopped
                from postconviction relief, because the basis of his
                claim is that he lied under oath. Polk, 56 So. 3d at 808.
                Defendant is bound by his sworn statements during the
                plea colloquy. Kelley, 109 So. 3d 812-13. Accordingly,
                as the record refutes Defendant’s claim, he is not
                entitled to relief on Ground Five.

    Resp. Ex. G1 at 92-93. Petitioner appealed, and the First DCA per curiam

    affirmed the summary denial without a written opinion. Resp. Ex. H. The Court

    addresses the claim in accordance with the deferential standard for federal

    court review of state court adjudications.

          In January 2010, while being represented by then Assistant Public

    Defender Andrea Fourman, Petitioner entered open pleas of guilty to burglary

    in 2009-CF-16025, grand theft in 2009-CF-15529, and possession of a controlled



                                           29
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 30 of 36 PageID 577




    substance in 2009-CF-15483. Resp. Ex. E. During that colloquy, Petitioner

    acknowledged, under oath, that by entering his open pleas, he was facing a

    maximum sentence of five years incarceration for the possession and grand

    theft charges and a maximum sentence of thirty years for the burglary charge.

    Id. at 4. He also testified that he made no agreement with the state nor his

    attorney as to what his ultimate sentence would be following his open pleas. Id.

    at 4-5. He recognized that the trial court would conduct a sentencing hearing

    on a future date, during which it would allow the state and counsel to present

    evidence for the trial court to consider before imposing its sentence. Id. at 5.

    The state then advised the trial court that Petitioner also had a pending case

    in Nassau County, and that “the recommendation [was] going to be whatever

    happens in this case will be run concurrent with that case.” Id. at 5. Neither the

    state nor Petitioner made any other representations about potential

    recommendations regarding Petitioner’s sentences. Petitioner then testified

    that no one threatened, coerced, or made any promises in exchange for his pleas

    of guilty. Id. at 6. And he advised that he had no other questions for his attorney

    or the trial court before his pleas were accepted. Id. at 7-8. Based on Petitioner’s

    sworn statements, the trial court accepted his pleas, finding he entered them

    freely and voluntarily with a full understanding of their nature and

    consequences. Id. at 9.




                                            30
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 31 of 36 PageID 578




          In March 2010, the state then charged Petitioner in 2010-CF-1910 with

    the grand theft of a front-end loader and the burglary of Premier Pharmacy.

    Resp. Ex. D2. Petitioner entered an open plea of guilty to those charges. Resp.

    Ex. F. During that plea colloquy, Petitioner acknowledged that by entering open

    pleas, he was facing a maximum sentence of thirty years incarceration as to the

    burglary charge and a five-year maximum as to the grand theft charge but

    understood there was no negotiation about what sentence he would ultimately

    receive. Id. at 3-4. Petitioner also recognized that the trial court could order the

    sentences for all offenses to which he pled guilty to run consecutive, and thus

    Petitioner knew he was facing a total exposure of seventy-five years in prison.

    Id. at 4. He stated that no one threatened him, coerced him, or made any

    promises in exchange for his pleas of guilty. Id. at 6. Petitioner testified that his

    attorney went over the plea forms with him in detail, answered all his

    questions, and that he was satisfied with counsel’s representation. Id. at 7.

          A review of Petitioner’s state court dockets shows that in June 2010,

    another Assistant Public Defender, Jon Pierre Lorimier, began representing

    Petitioner. See Carter, 2009-CF-15483; 2009-CF-15529; 2009-CF-16025; 2010-

    CF-1910. Petitioner then entered his open plea of guilty to perjury on May 16,

    2011. Resp. Ex. C5. The trial court sentenced Petitioner in all cases on May 20,

    2011. Of import, Petitioner does not provide any details surrounding his perjury




                                             31
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 32 of 36 PageID 579




    conviction nor does he allege that he asked counsel to file a motion to withdraw

    his plea to that charge.

          In any event, Petitioner’s sworn statements made during the January and

    March 2010 plea hearings refute his allegation that the state made promises to

    Petitioner in exchange for his guilty pleas. Had the state made such promises,

    Petitioner’s failure to speak up at his plea hearings estops him from now

    arguing a position contrary to the statements made under oath in open court.

    And despite facing a potential seventy-five-year term of incarceration, the trial

    court sentenced Petitioner to a cumulative twenty-year term.10 Given this

    record, Petitioner cannot show that but for trial counsels’ alleged failure to file

    a motion to withdraw his pleas, such motion would have been granted and

    Petitioner would have proceeded to trial. The Court finds that the state court’s

    decision to deny Petitioner’s claim was neither contrary to nor an unreasonable

    application of Strickland, and it is not based on an unreasonable determination

    of the facts considering the evidence presented to the state court. See 28 U.S.C.

    § 2254(d). This Ground is denied.




          10 In 2009-CF-16025, the trial court ordered Petitioner’s five-year term of
    incarceration for his perjury conviction to run consecutive to his fifteen-year term of
    incarceration for his burglary conviction. Resp. Ex. C6 at 5. The court ordered all other
    sentences for all other cases to run concurrent.

                                               32
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 33 of 36 PageID 580




           E. Ground Five

           Petitioner argues that his trial counsel was ineffective for advising him

    to enter guilty pleas in 2009-CF-16025, 2009-CF-15529, and 2010-CF-1910

    without investigating any exculpatory evidence. Doc. 1 at 17. Petitioner alleges

    that “[d]uring pre-trial meetings [Petitioner] explained to counsel that he did

    not commit the burglaries he was accused of, and he had not been the person

    that committed the grand theft of the pills that he purchased at a later date.”

    Id. However, according to Petitioner, counsel ignored that information and

    “simply convinced [Petitioner] that it was in his best interest to cooperate with

    the State. . . .” Id.

           Petitioner raised this claim in his second amended Rule 3.850 motion.

    Resp. Ex. G1 at 78-79. The trial court summarily denied the claim, finding the

    following:

                        Defendant argues counsel misadvised him and
                  coerced him into entering the plea where counsel failed
                  to do any investigation on her own. According to
                  Defendant, had counsel investigated, she would have
                  learned there was no physical or circumstantial
                  evidence to support the charges.

                        The record refutes Defendant’s allegations that
                  there was no physical or circumstantial evidence to
                  support the charges, because Defendant admitted to
                  participating in the two burglaries and admitted to
                  being in possession of a controlled substance and stolen
                  goods. Moreover, Defendant, under oath, told the Court
                  he was satisfied with his counsel and that he was guilty
                  of each of the crimes. Accordingly, Defendant cannot

                                            33
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 34 of 36 PageID 581




                now say his counsel was ineffective for failing to
                investigate. Smith, 41 So. 3d at 1040. As the record and
                Defendant’s statements to the Court refute his claim,
                Defendant is not entitled to relief on Ground Seven.

    Resp. Ex. G1 at 94. Petitioner appealed, and the First DCA per curiam affirmed

    the summary denial without a written opinion. Resp. Ex. H. The Court

    addresses the claim in accordance with the deferential standard for federal

    court review of state court adjudications.

          As discussed, the record evidence provides an adequate factual basis for

    Petitioner’s pleas and convictions. Further, Petitioner’s sworn statements made

    during his plea colloquies show that he voluntarily entered his pleas with the

    full understanding of the consequences. Indeed, he testified under oath and in

    open court that he was entering his pleas because he was in fact guilty of

    committing the offenses. Thus, upon thorough review of the record and the

    applicable law, the Court finds that the state court’s decision to deny

    Petitioner’s claim was neither contrary to nor an unreasonable application of

    Strickland, and it is not based on an unreasonable determination of the facts

    given the evidence presented to the state court. See 28 U.S.C. § 2254(d). This

    Ground is denied.




                                           34
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 35 of 36 PageID 582




          Accordingly, it is

          ORDERED AND ADJUDGED:

          1.     The Petition (Doc. 1) is DENIED and this case is DISMISSED

    with prejudice.

          2.     The Clerk of Court shall enter judgment accordingly, terminate

    any pending motions, and close this case.

          3.     If Petitioner appeals this Order, the Court denies a certificate of

    appealability. Because the Court has determined that a certificate of

    appealability is not warranted, the Clerk shall terminate from the pending

    motions report any motion to proceed on appeal as a pauper that may be filed

    in this case. Such termination shall serve as a denial of the motion.11

          DONE AND ORDERED in Jacksonville, Florida, this 7th day of

    September, 2021.




          11 The Court should issue a certificate of appealability only if Petitioner makes
    “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
    To make this substantial showing, Petitioner “must demonstrate that reasonable
    jurists would find the district court’s assessment of the constitutional claims debatable
    or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel,
    529 U.S. 473, 484 (2000)), or that “the issues presented were ‘adequate to deserve
    encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003)
    (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Here, after consideration of
    the record as a whole, the Court will deny a certificate of appealability.

                                               35
Case 3:18-cv-00888-TJC-PDB Document 11 Filed 09/07/21 Page 36 of 36 PageID 583




    Jax-7

    C:      Albert Jason Carter, #J33444
            counsel of record




                                           36
